Exhibit 10.1
(WYNDHAM WORLDWIDE LOGO) [y76920y7692001.gif]
March 23, 2009
Thomas Anderson
4 Arrowhead Trail
Sparta, NJ 07871
Dear Tom:
Reference is made to the letter regarding your employment with Wyndham Worldwide
Corporation (the “Company”), dated March 24, 2008 (the “Original Letter”), and
the addendum letter dated December 31, 2008, regarding the clarification of
certain terms in the Original Letter (together with the Original Letter, the
“Offer Letter”).
This addendum letter hereby confirms that, effective as of January 1, 2009,
notwithstanding anything to the contrary in the Offer Letter, you will not be
eligible for a bonus modifier in 2009 or any subsequent year. Except as provided
herein, all terms and conditions set forth in the Offer Letter shall remain in
effect.
Regards,

          WYNDHAM WORLWIDE CORPORATION
      By:   /s/ Stephen P. Holmes         Name:   Stephen P. Holmes       
Title:   Chairman and Chief Executive Officer       

Understood, accepted and agreed to as of March 23, 2009

              /s/ Thomas Anderson         Thomas Anderson             

